ORDER
PER CURIAM.
Defendant Darryl Blair appeals the judgment entered after the trial court convicted him of child abuse in violation of Section 568.060, RSMo 1994, and endangering the welfare of a child in violation of Section 568.045, RSMo 1994. In his sole point on appeal, Defendant claims the trial court plainly erred in trying his case without a jury because the court did not ascertain that his waiver was knowing and voluntary.
We have reviewed the record on appeal. The transcript recites Defendant’s waiver of a jury trial and the legal file contains a written memorandum signed by Defendant indicating a voluntary and knowing waiver. Rule 27.01(b); State v. Butler, 415 S.W.2d 784, 785 (Mo.1967); State v. Turnbough, 604 S.W.2d 742, 746 (Mo.App. E.D.1980). When waiving the right to a jury trial, Defendant’s counsel indicated it was a matter of trial strategy and it was the desire to have a bench trial due to the nature of the charges. Finally, we note Defendant does not claim he did not knowingly and voluntarily waive a jury trial.
An extended opinion would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).